Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robin Teskin on 03/05/2021.

The application has been amended as follows: 

Claims 1-4: unchanged
Claim 5 (amended):  A method for preparing a separator for electrochemical device, that comprises the steps of: 
(1) mixing a fluoropolymer A with a melting point of above 150° C. and/or a polymer B having a benzene ring in its main chain, an ultrahigh molecular weight polyethylene having a molecular weight of 1.0×106-10.0×106, and a high density polyethylene having a density of 0.940-0.976 g/cm3, an antioxidant, a crosslinking agent and a pore-forming agent to form a mixture; 
wherein the fluoropolymer A with a melting point of above 150° C is selected from the group consisting of polytetrafluoroethylene, polyvinyl fluoride, 
the polymer B having a benzene ring in its main chain is selected from the group consisting of: poly(paraphenylene terephthalamide), polyaryl ether sulfone, polyaryl sulfone, polyether sulfone, polyarylene sulfide sulfone, polyether ether ketone, polyether ketone, polyether ketone ketone, polyether ether ketone ketone, polyether ketone ether ketone ketone, polyphenylene ether, polyphenylene sulfide, polyaryl ester, polyphenyl ester, semi-aromatic or aromatic polyimides, semi-aromatic or aromatic polyamides, polyetherimides and polyamideimides; 
the antioxidant is selected from the group consisting of 4,4-thiobis(6-tert-butyl-m-cresol), dibutylhydroxytoluene, phosphite, tert-butylhydroquinone, n-octadecyl β-(3,5-di-tert-butyl-4-hydroxyphenyl)-propionate, 1,1,3-tris(2-methyl-4-hydroxy-5-tert-butylphenyl) butane, 2-tert-butyl-6-methylphenol, N,N′-bis(β-naphthyl)-p-phenylenediamine, dilauryl thiodipropionate, tris(nonylphenyl) phosphite, and triphenyl phosphite or comprises a combination of two or more of the foregoing; and
the crosslinking agent is selected from the group consisting of mercaptobenzothiazole, benzothiazolyl disulfide, N-cyclohexylbenzothiazole sulfenamide, oxydivinylbenzothiazole sulfenamide, tetramethylthiuram monosulfide, tetramethylthiuram disulfide, zinc dimethyldithiocarbamate, zinc diethyldithiocarbamate, diphenylguanidine, di-o-tolylguanidine, ethylenethiourea, N,N′-diethyl thiourea, hexamethylenetetramine, zinc isopropyl xanthate, 
(2) extruding the mixture into a strip by an extruder; 
(3) extracting the strip with an organic solvent; 
(4) stretching the extracted strip into a film by a stretching machine; and 
(5) electron beam irradiation crosslinking the film to obtain the separator for electrochemical device[[.]] having a temperature difference between pore closing temperature and film breaking temperature of 80-90° C, and a heat shrinkage of 2.0% or less.

Claims 6-8: unchanged
Claims 10-12: unchanged

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is US PGPub 2009/0269672 (Takita) as applied in the office action on 10/30/2020, however Takita fails to teach a difference between the pore closing temperature and film breaking point as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724